McCay, Judge.
1. The Code, section 3869, declares that a party shall not be permitted to discredit his own witness,unless he first shows to the court that he has been entrapped by previous contradictory statements made by the witness. It is not sufficient that he shall have made contradictory statements; such statements must have deceived, and letl the party complaining to introduce him, and thus, unwittingly, to have been damaged by statements different from what he expected. Under such circumstances, the law permits a party to violate that salutary rule which assumes that one who brings a witness before a court, has, at least, confidence in his truthfulness. In- this case no effort was made to show to the court an entrapping; it does not even appear that the solicitor general knew what he had stated, or that he had ever talked with the witness, much *255less, that lie had put him up as a witness by virtue of any false impression.
2. Under the evidence in the record, we do .not think there was enough evidence to justify a verdict of guilty. When closely looked to, there is, at last, nothing but the opinions of certain witnesses that the foot-tracks were the prisoner’s tracks, and those opinions came from witnesses, who, however honest they may be, are avowedly prejudiced against the prisoner, and frankly announce that they not only think him guilty, but they intend to convict him if they can. The evidence of a comparison of the tracks found, with the track made by the prisoner, is not direct. One witness measured the tracks going from the stacks; another measured the prisoner’s track as he saw him make it. The two met in town, and compared the sticks, and they testify to the result. We doubt if this be even legal evidence. The witness in each case gives his opinion based on the measurement of the other. The two measurements ought to have been before the jury, for them to decide. Nor does it appear that the tracks at the fodder were recent^ they may have been made the day before or the night before. The stacks were not far from prisoner’s house, and for forty-eight hours before he might have had various motives for going to them with no evil intent. The evidence as to the conduct of the prisoner, in driving his team into the woods and dodging about in the fence corners, we are unable to see the application of. Nothing appears as to the time it took place. It could not have been at the time or just before the fire, since the witness was at work picking cotton. Perhaps there is some defect in the record, but as it stands, we can see nothing in this evidence of the prisoner driving his team into the woods and his dodging along the fence, at all relevant to the issue. We are loath to interfere with the verdict of a jury, but the evidence here is inconclusive, uncertain, and so entirely a matter of opinion, that we think it would be a dangerous precedent to let it stand, especially in so serious a matter as a felony.
Judgment reversed.